DETAILED CORRESPONDENCE

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on March 17, 2022, has been received and entered.





Claim Disposition

3.	Claims 1-29, 34-37 and 56 have been cancelled. Claims 30-33, 38-55 and 57-58 are pending and are under examination. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 30-33, 38-55 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US PG PUB 20160346366, 12/23/2013) in view of Ballance et al. (US Patent No. 9775888, 4/12/00) and White et al. (Thrombosis and Haemostasis, 1997, cited on IDS).

Jacobs et al. teach a method of treating hemophilia B in a human patient by administering a fusion protein comprising albumin and Factor IX (see paragraphs [0003], [0004], [0043] and [0079] for example). The method of Jacobs et al. uses a peptide linker cleavable by coagulation proteases and teach the structures of SEQ ID NO: 2 (linker, see paragraph [0067] and SEQ ID NO: 3 (fusion protein) with 100% sequence identity. Subcutaneous administration is disclosed see for example, paragraphs [0029], [0009] and [0005]. The dosages, dosing regimens and dosing intervals recited in the claims are also taught by the reference (see paragraphs [0021], [0026] and [0030], for example). The trough level in plasmas is also disclosed in paragraphs [0070], [0078] and [0079]; and Figures 7 and 12, for example, which anticipates the recited levels.
At paragraph [0099] Jacobs et al. disclose that the linker peptide comprises cleavage sites for more than one protease. This can be achieved either by a linker peptide that can be cleaved at the same position by different proteases or by a linker peptide that provides two or more different cleavage sites. The reference also disclose that the linker is cleavable by FlXa and/or by FVlla/Tissue Factor (TF). Further, the fusion protein administration concentration is disclosed by the reference see for example, claims 130, 142 and 155 of the Jacobs et al. reference. Although Jacobs et al. does not teach all the dosages in claim 30, Jacobs at paragraph [0262] discloses that, “the albumin fusion proteins of the invention or formulations thereof may be administered by any conventional method including parenteral (e.g. subcutaneous or intramuscular) injection or intravenous infusion. The treatment may consist of a single dose or a plurality of doses over a period of time”. In addition, Jacobs discloses an example of a treatment regimen of an albumin fusion protein at paragraph [0270] with 0.3 to 30.0 IU/Kg/week.
Moreover, Ballance et al. teach treatment of hemophilia A and B with human FIX and a dosage of about once a day as well as about twice a week (see paragraphs 38,
270. 216 and 246). Further, White et al. teach that patients were given a subcutaneous dosage of Factor IX of 30IU/kg in multiple injections (see page 293) to treat hemophila B.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because of the teaching of Jacobs et al. and Ballance et al. and White et al. One of ordinary skill in the art would be motivated to combine the teaching of the references
because the references teach treatment of Hemophilia B with an albumin fusion protein comprising FIX subcutaneously and treatment of hemophilia B with FIX in a dosage regimen subcutaneously. An ordinary skilled worker in the field would know to try a range of dosages, and the references teach some or all of the recited dosage intervals and would be obvious to combine based on the common thread of using FIX to treat hemophilia B with subcutaneous administration; and the art well establishes that subcutaneous administration achieves slower and sustained rates of absorption of therapeutic drugs, thus an ordinary skilled worker would see the benefits of this type of administration for a drug already known to treat hemophilia B, that is stabilized with the albumin. A person of skill in the field would know to adjust the dosage to get the desired results of treatment for the disease. In KSA v Teleflex (500 US 398 2007) (pages 12-13) ".,. the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill."
Furthermore, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 1741. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can
take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” /d. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.







Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir.1985); In re Van Ornum, 686 F.2d 937,214USPQ761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).


7.	 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(I)(I) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321 (b). The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.

8.	Claims 30 and 57-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 28 and 32-34 of co-pending Application No. 16/626,153, in view of Ballance et al. (US Patent No. 9,775,888, 4/12/00) and White et al. (Thromb. Haemost., 1997, cited on the IDS).
The instant claims are directed to a method of treating hemophilia B in a human patient comprising administering subcutaneously to the human patient a dose of about 10-50 IU/kg of a fusion protein comprising human Factor IX and human albumin. The co- pending claims are directed to a method of preventing bleeding in a subject in a prophylactic dosing regimen, comprising administering to the subject a dose of about 90-100 IU/kg of a fusion protein comprising a human Factor IX and human albumin. Although the scope of the two sets of claims differ since the instant claims recite the structure of the fusion protein as being SEQ ID NO: 3 and a dose of 10-50 IU/kg, the two sets of claims are obvious variations of each other. The structure is simply an additional property of the fusion which is identical in the co-pending application and defined in the disclosure. Moreover, the dosage is within the skill of the artisan in the field of the invention to administer dosages taking into consideration the patient’s weight. Moreover, the instant application disclosure indicates that the dosage can also be varied so clearly an estimation is being made. In addition, the co-pending application disclosure defines the dosage with variability.
The copending application at paragraph [0101] discloses that “....examples of routes of administration include parenteral, e.g., intravenous, intradermal, subcutaneous, oral (e.g., inhalation), transdermal (topical); transmucosal, and rectal administration”. Although the scope of the two sets of claims differ with the respect to the dosing regimen an ordinary skill worker would know how to make adjustments and to try a range of dosages for expected results. The dependent claims have a one to one correspondence or are similarly aligned. Moreover Ballance et al. teach at least the
administration subcutaneously of a human FIX fusion to treat hemophilia B with at least the dosages of about once a day and about twice a week (see paragraphs 38, 216, 246, 270 and the entire reference). Further, White et al. teach that patients were given a subcutaneous dosage of Factor IX of 30IU/kg in multiple injections (see page 293) to treat hemophilia B.
Therefore, it is clear that the dosage regimen is flexible and the instant disclosure indicates that severe patient cases would receive higher dosages. Therefore, the copending claims are prima facie obvious.

Response to Arguments

9.	Applicant's comments have been considered. Withdrawn objections/rejections will not discussed herein as applicant’s comments are moot. Note that the rejection of record under Obvious-type double patenting and 103 are maintained because it is well within the skill of the ordinary artisan to develop a dosing regimen for a patient. Determining that the dosages recited in the claims are within the skill of the ordinary artisan.
Regarding the 103, art rejection, applicant traverses the rejections stating that
“the cited primary reference discloses a FIX- albumin fusion but does not teach the claimed subcutaneous treatment regimen. The cited secondary reference teaches unrelated fusion proteins. The combination thus does not provide a skilled artisan with a reason to select any particular subcutaneous treatment regimen specifically for a FIX- albumin fusion with a reasonable expectation of success. Only with the instant application in hand would the skilled artisan have had a reason—such as the improved trough levels of FIX that the instant inventors reported were sufficient to prevent bleeding over a sustained period—to select the claimed subcutaneous dosing regimen”. This argument is not persuasive, firstly the treatment of hemophilia B with the administration of FIX is well established in the art as set forth in the primary and secondary references. In addition, note that trough level is not a limitation in claims 30-41, thus applicant is arguing a limitation not present in the lead claim (see claim 42 where this language appears, and is not novel). As for dosing regimen and the route of administration being subcutaneous this is also well established in the art (see J. Thrombosis & Haemostasis, 2012 (i.e. page 1594) and Thromb. Haemost., 1997 (ie. see page 293, cited on IDS) and the art well establishes that subcutaneous administration achieves slower and sustained rates of absorption of therapeutic drugs. Applicant opine that Jacobs does not teach the dosage of 0.3 to 30.0 IU/Kg/week regimen and state that the same dosage in Ballance and given more frequently does not render the claimed inventio as obvious because it’s a different treatment. This argument is not persuasive, because not only does Jacobs teach the aforementioned dosage weekly, they also teach at paragraph 361 a dosage of about 50mg/kg body weight. Moreover, an ordinary skilled worker in the field would know to administer treatment at least once per day and can calculate dosing based on the person’s body weight and examples of dosing with albumin fusion proteins such as taught by Ballance. It is also stated that Ballance does not teach the dosing interval with a fusion protein, this argument is not correct. Ballance at paragraph [0007] discloses that “… a fusion protein comprising FIX is rFIX-Fc…therapeutic chimeric polypeptides comprising FIX are described which can be fused to FcRn Binding Partners such as Fc or albumin. rFIX-Fc showed an increased half-life in vivo….administering rFIXFc at 20 IU/kg weekly, 40 IU/kg every 10 days or 120 IU/kg every two weeks for prophylactic therapy…..”.
In addition, applicant is reminded that the 103 statute merely requires a teaching or mere suggestion. White et al. as stated above teaches the use of FIX with a dose regimen subcutaneously and it matters not that it is a single dose because an ordinary skilled worker knows how to adjust dosages for purpose of before or improved outcome. Applicant argues that the Jacobs and Balance references utilize a growth hormone and points to the fact that different proteins would require different dosages, however, again the teaching is clear to administer FlX-albumin fusion protein to treat hemophilia B in a subcutaneous dosage regimen and based on optimization of expected results an
ordinary skilled worker can accomplish adjustments to the regimen. Thus applicant’s arguments are not persuasive.
With regard to the Obvious-type Double patenting that remains, applicant traverses the rejection stating that the dosages regimen is not disclosed. This argument is not persuasive as stated above. The copending application disclosure clearly contemplates subcutaneous administration and an ordinary skilled worker would know to appropriately dose a patient and change dosage to get the expected result of treatment for a well-established medicament for a known disease. Moreover, the secondary references both teach FIX treatments with regimens that render obvious the claimed limitations.



Conclusion

10.	No claim is presently allowable. 




11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 - 272 0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652